         Case 1:18-cv-11702-CM Document 28 Filed 01/07/19 Page 1 ot 3
             Case 1:18-cv-11702-CM Document 30 Filed 01/07/19 Page 1 of 3
M'O RR ISON        I   FOE RS TE R
                                                         250 WEST 55TH STREET
                                                         NEW YORK, NY 10019-9601
                                                                                    MORRISON & FO!::R$.TCR LLP

                                                                                    81::IJJNt.., SER.LIN, BRLSSl:'LS,
                                                                                    DPN\F.R, HONG KONG, LONDON,
                                                                                    LOS J\NC.ELES, NEW YORK,
                                                         TELEPHONE. 212.468 8000
                                                                                    NORTHBRN VIR(11',.JI\, PALO l\tTO,
                                                         FACSIMILE. 212.468. 7900   SAN D1[GO     S,\N PRi\NC1S(O        S,HI\NGH!\.1
                                                                                    SINC:rAPORE', TOK\'0    1
                                                                                                                \'1;ASl-l1NGTON, D (

                                                         '/1.WWMOFOCOM




January 7, 2019                                                                     Writer's D1rect Contact
                          ELEC'f :~O'\HC/,, .!., Y FILED                            + I (212) 468.8203
                                                                                    JLevitt@mofo.com

ByECF                  i ~~;":~~JJ~Lt
                       1, ·--· - - .   -   . -   -         -   . - . -   •
                                                                             I'


Hon. Colleen McMahon ·
Chief U.S. District Judge
                              ·                      ·
                                                                                            Moi on ~,·eJ.
                                                                                                        1



United States District Court
Southern District of New York
                                                                                            L<l'.:>rk- ,'t ou,,t- w 1' .\l._ '-( ou.y- offbhh--. f-.
500 Pearl St.
New York, NY 10007                                                                                    4~~
                                                                                                    {~f~I.?~
                                                                                                                               Z: l, I
Re:    Danone, US, LLC v. Chobani, LLC; Case No. 1: 18-cv-11702-CM;
       Motion to Quash Subpoena                                                                                               1/1)!1
Dear Judge McMahon:

        We write on behalf of defendant Chobani, LLC ("Chobani") to respectfully ask that
the Court enter an order quashing the subpoena that Plamt1ffDanone US, LLC ("Dannon")
has attempted to serve on Peter McGuinness, Chobani's Chief Marketing and Commercial
Officer, seeking to compel Mr. McGuinness to appear as a hostile witness at the January 14,
2019 preliminary injunction hearing in this case and bring "any and all documents,
electronically stored mformation, or objects used, consulted, or otherwise rehed on in
connection with preparing" a declaration that he submitted in opposit10n to Dannon's failed
application for a temporary restraining order (the "Subpoena"). In other words, contrary to
the process this Court set in its January 2 Order, Dannon seeks discovery to examine a
witness Chobani did not designate for the preliminary injunction hearing about a declaration
submitted a different stage of the case (that Dannon lost). Because Chobani has identified a
witness with knowledge of all the issues relevant to the preliminary injunction hearing and
because Mr. McGuinness is unavailable on January 14 due to an important professional
engagement to which he committed months ago, the Court should quash the Subpoena.

        As this Court noted in its January 2 Order, "[t]his is a preliminary injunction hearmg,
not a final trial on the merits." (ECF No. 24, at 2 (emphasis added).) Accordingly, the
Court set forth a process by which the parties would identify by January 4 the witnesses that
they would call to support their respective positions at the preliminary injunction hearing and
submit written direct testimony for those witnesses by January 10. (Id.) Those witnesses
submitting written direct testimony would then "be subjected to cross examination during the
hearing." (Id.) Chobani did not identify Mr. McGuinness as a witness who will be
submitting written direct testimony or appearing at the January 14 hearing. Accordingly,



ny-1357275
          Case 1:18-cv-11702-CM Document 28 Filed 01/07/19 Page 2 of 3
              Case 1:18-cv-11702-CM Document 30 Filed 01/07/19 Page 2 of 3
MORRISON             I   FOERSTER



Hon. Colleen McMahon
January 7, 2019
Page Two


it is neither necessary nor appropriate to force Mr. McGuinness to appear at the hearing
pursuant to the Court's January 2 Order.

        The witness Chobani did identify on January 4 and for whom it will submit direct
testimony is Niel Sandfort, Chobani's Vice President for Product Management & Innovation.
Mr. Sandfort reports directly to Mr. McGuinness and has been at Chobani for nearly 9 years,
making him one of the company's most tenured empl~ees. Further, Mr. Sandfort was
personally involved in many aspects of the Gimmies T product hne development, from
talking to consumers about the product, connecting those insights with Chobani's R&D
department to develop the right food, and working on labeling and claims. Mr. Sandfort will
thus testify on all of the subjects in the declaration Mr. McGuinness submitted in opposition
to Dannon's TRO apphcatlon, in addition to other issues relevant to the preliminary
injunction hearing, including his leadership role in the reduction of sugar in the products at
issue, and his responsibility to oversee the expeditious changes to the food and labehng.
Thus, Mr. Sandfort is both the most knowledgeable and most efficient witness to testify at
the prehminary injunction hearing. Forcing Mr. McGuinness to testify would unnecessarily
waste time at the hearing with, at best, duplicative testimony.

       Additionally, Mr. McGuinness is unavailable on the January 14 hearing date and
compelling his attendance at the preliminary mjunction heanng would be an undue burden.
Months ago, Mr. McGuinness committed to being a keynote speaker the National Retail
Federation's "Big Show", the largest retail conference and expo in the world on January 14.
As one of the most senior executives at Cho bani and the public face of the company, his
attendance at this all-day event is critical to Chobani's busmess goals, including establishing
and deepening relationships with retailers. 1 Federal Rule of Civil Procedure 45 provides that
a Court "must quash or modify a subpoena that ... subjects a person to undue burden." See
Fed R. Civ. P. 45(d)(3)(A)(iv) (emphasis added). Given the importance of Mr.
McGuinness's attendance at this conference and Chobam's designation of a witness with
personal knowledgeable of all the relevant issues, that test is easily satisfied here.

       Of course, if this case continues past the preliminary injunction phase, Dannon can
notice Mr. McGuinness's deposition-and request documents-in the normal course of
discovery. But compelling Mr. McGmnness to upend a long-standing professional
commitment that is critical to Chobani's business goes far beyond what is necessary or
appropriate for a preliminary injunction hearing. Because the burden of compelling Mr.
McGuinness to appear is significant and unnecessarily duplicative given Mr. Sandfort's
testimony and cross examination, the Court should quash the subpoena because 1t violates
Federal Rule of Civil Procedure 45 and the Court's January 2 Order. Dannon has not
responded to Chobani's request to withdraw the subpoena.

' Mr. McGumness ts also travelmg intemat10nally on busmess from January 8 to January 11 and a keynote
speaker at the conference on January 14, which s1gmficantly impacts his ab1hty to prepare for the hearmg


ny-1357275
        Case 1:18-cv-11702-CM Document 28 Filed 01/07/19 Page 3 of 3
             Case 1:18-cv-11702-CM Document 30 Filed 01/07/19 Page 3 of 3
. MORRISON            I FOERSTER
Hon. Colleen McMahon
January 7, 2019
Page Three


Respectfully submitted,

Isl Jamie A. Levitt
Jamie A. Levitt


cc:    All counsel of record via ECF




ny-1357275
